FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 1, 2022

                                     No. 04-21-00523-CV

                                      Leonardo SAENZ,
                                          Appellant

                                               v.

                                        Julia SAENZ,
                                           Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 21-02-00035CVF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
       The appellee has filed a 60-day MEOT to file her brief or an alternative motion to abate.
She states that the parties mediated and previously reached a settlement, and then appellant
emailed disagreeing to the settlement. Appellee seeks a MEOT so that the parties can continue to
mediate. We have already granted appellee one 30-day MEOT. Appellee states appellant is
unopposed to the MEOT, but does not know appellant’s view on the motion to abate. I
recommend granting a 30-day MEOT and denying the motion to abate with the following order:

        On May 11, 2022, appellee filed a “Motion for Abatement or to Extend Briefing
Deadline.” The motion alleges the parties are considering settling the underlying case. After
consideration, we DENY appellee’s request to abate. However, in order to facilitate the
settlement and disposition of this appeal, we GRANT appellee an extension of time to file her
brief. We ORDER the parties to file by June 13, 2022, a motion that disposes of this appeal in
accordance with Texas Rule of Appellate Procedure 42.1. If such motion is not filed, appellee’s
brief will be due by June 13, 2022.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court